 HERCULESPOWDER COMPANY333Hercules Powder CompanyandJames W. Abernathy,et als.Cases Nos. 10-CA-3809 through 10-CA-3918.April 22, 1960 ,DECISION AND ORDEROn May 28, 1959, Trial Examiner David London issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Interme-diate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief.'The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the modifications and additionsindicated below.We agree with the Trial Examiner that the Respondent violatedSection 8(a) (1) and (3) of the Act, by threatening a lockout andissuing a lockout notice while bargaining negotiations were in prog-ress and by thereafter shutting down its operations, all at a timewhen the Respondent did not have reasonable grounds for believingthat the Union would call a sudden strike which would endanger itsplant.The critical facts and circumstances which we believe compelthis conclusion are as follows :The Union has been the contractual bargaining representative ofRespondent's employees since 1950.The 1956 contract between theparties was to terminate on June 4, 1958.On April 4, 1958, the Unionserved a termination notice on Respondent, stating that it was givenpursuant to Section 8(d) of the Act.The contract thus terminated,like the earlier ones, contained a provision requiring that, in case ofany discontinuance of operations from any cause, at least 72 hours'notice would be given in order that explosive materials on hand mightbe processed and the plant cleaned.Bargaining negotiations between the parties began on May 5.OnJune 3, Foster, Respondent's spokesman, asked Hollyfield, the unionspokesman, if the Union had taken a strike vote as he had heard by the"grapevine."Hollyfield replied that no such vote had been taken andthat none was anticipated.On June 4 the parties were close to agreement on a contract.Fosteragain inquired about the possibility of a "quickie" strike and Hollyfield1The Board hereby denies the Respondent's request for oral argument,because therecord, exceptions,and brief adequately present the issues and positions of the parties127 NLRB No. 46. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDreassured him that no strike vote had been taken and that none wascontemplated.Hollyfield also offered Foster a; written extension ofthe 60-day notice served on April 4 for any number of days Fosterdeemed necessary for the completion of negotiations.As explained toFoster,Hollyfield believed that the purpose and effect of such anextension would be to deprive the Union of the right to strike duringthe extended period.In addition, Hollyfield reminded Foster of hisaction in 1954 when, following a strike vote upon the termination ofthe 1952 contract, he assured Foster that Respondent would have 72hours in which to clean up the plant, although there was no con-tractual obligation which required the Union to give such assurance.Foster replied that Hollyfield's proposal and assurances would notsuffice and demanded that the Union agree to give "at least seventy-two hours' notice prior to a work stoppage, for any cause, on the partof the Union and its members."Hollyfield explained to Foster thathe had received legal advice that the Union's agreement to a proposalin that form might necessitate the service of another 60 days' noticeunder Section 8 (d), whereupon Foster notified Hollyfield that theRespondent would discontinue operations on the next day.Holly-field again affirmed that the employees wanted to continue at workand would not quit on their own volition.The parties agreed to meeton the following day.Prior to the bargaining session on June 5, Respondent issued layoffnotices to its employees.Later in the day, the negotiators reachedagreement on a contract.Nonetheless, at the close of the day, theplant shut down and the employees were laid off. They were notpermitted to return to work until June 13, only after the union mem-bership had ratified both the contract which Respondent undertookto prepare and a letter of interpretation which accompanied thecontract.By letter dated June 7, at a time when Respondent was preparingthe contract for signatures, Hollyfield again offered to renew the 72-hour notice provision of the recently expired contract and asked thatthe employees be returned to work.Foster rejected these proposals,again demanding an agreement in the form requested on June 4.We think it abundantly clear from these facts that the Respondent'sconduct in issue did not result from any real threat of a "quickie"strike by the Union.The repeated verbal assurances by the Unionthat no strike was contemplated, its offers to extend in writing the72-hour strike notice provisions of the 1956 contract, the issuance oflayoff notices by Respondent at a time when the parties were close toan amicable settlement of their differences, the shutdown after agree-ment was reached and the refusal to reopen the plant in the circum-stances outlined above, and the past bargaining history between theparties, including the responsible regard for the safety of the plant HERCULES POWDER COMPANY335displayed by the same union negotiator in 1954, all serve to underscore-this fact.Our dissenting colleagues assert that the Union's offer toextend the 72-hour strike notice provisions was conditioned uponRespondent's agreement to make any new contract retroactive to theexpiration date of the 1956 contract.But the Respondent never as-signed this as a reason for rejecting these offers made on June 4 and 7.Indeed, the June 7 offer was rejected following agreement by theparties on a contract which, in its final form as prepared by Re-We aretherefore not persuaded that any meaningful qualification was at-tached to the Union's offers to renew the 72-hour strike noticeprovisions.If Despondent resorted to the lockout merely to avoid the possi-bility of a strike and its attendant disruptions, its action cannot bejustified under the law. Such anticipatory conduct is not sanctionedby the Act and layoffs so motivated violate the Act. It follows fromall the foregoing that the Respondent must be held to have violatedthe Act, as alleged in the complaint.'ORDERUpon the entire. record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Hercules PowderCompany, Bessemer,Alabama, its officers, agents, successors,and as-signs, shall :1.Cease and desist from :(a)Discouraging membership in any labor organization of itsemployees, by discriminatorily locking out, laying off, or reducing thework week of its employees,or by discriminating in any other mannerin regard to their hire or tenure of employment or any term or condi-tion of employment.(b)Threatening its employees with a partial plant shutdown, lock-out, or layoff in order to force them and their bargaining representa-tive to give up their bargaining demands and accept Respondent'scontract proposals without further bargaining.(c) In any like or related manner interfering with, restraining,or coercing its employees in the exerciseof the rightto self-organiza-tion, to form labor organizations,to join or assist any labor organiza-tion, to bargain collectively through representatives of their ownchoosing, to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labor2Quaker StateOilRefining Corporation,121 NLRB 334,enfd. 270 F. 2d 40(C.A. 3). 336DECISIONS OF, NATIONAL LABOR RELATIONS BOARDorganization as a condition of employment as authorized by Section8 (a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole all employees listed in Appendix B attached to theIntermediate Report for any loss of pay they may have suffered byreason of the discrimination against them, in the manner set forthin the section of the Intermediate Report entitled "The Remedy."(b)Post at its Bessemer, Alabama, plant, copies of the noticeattached hereto marked "Appendix." 3Copies of said notice, to befurnished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by the Respondent's representative, be posted by itimmediately upon receipt thereof, and maintained by it for 60 con-secutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze and compute the amounts ofbackpay due under the terms of this Order.(d)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps it has taken to complyherewith.CHAIRMAN LEEDOM,dissenting:I would dismiss the complaint herein in view of what I deem to bethe Union's refusal to renew unconditionally the 72-hour strike noticeprovision, and in view of the special danger of damage to the Respond-ent's physical plant in case of a "quickie" strike. I believe that these.circumstances bring the case within the rule enunciated inBettsCadillac Olds, Inc., et al.,96 NLRB 268, that an employer may lockout his employees in the face of a threat of a strike, if such lockout isnecessary to prevent,inter alia,damage to his physical plant.I deem this case distinguishable fromQuaker State Oil RefiningCorporation, supra,andAmerican Brake Shoe Company,116 NLRB820, 838, in which I subscribed to the view of the majority of the Boardthat a lockout allegedly for the purpose of forestalling special strikedamage was not, in fact, for that purpose but solely to exert pressureon the union to accept the respondent's contract proposals. In thosecases there was no action by the union involved comparable to the3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." HERCULES POWDER COMPANY337refusal by the instant Union to give the Respondent unconditionalassurance that it would receive adequate advance notice of any strikeaction.InAmerican Brake Shoe,the employer did not even seek suchassurance or any other guarantee against strike action, in advance ofthe lockout.InQuaker State,the union, in fact, offered, before thelockout, to sign a contract waiving its right to strike for a period of90 days.Accordingly, while I adhere to the position taken by the majority inthese two cases, I would find, for the reasons just stated, that theinstant lockout was lawful.MEMBER RoDGERS, dissenting :I would dismiss the complaint herein for the reasons expressed inmy dissenting opinion inAmerican Brake Shoe Company, supra.These reasons were adopted by the United States Court of Appeals forthe Seventh Circuit in setting aside the Board's order in that case,American Brake Shoe Company v. N.L.R.B.,244 F. 2d 489. I reit-erated these reasons in my dissent inQuaker State Oil Re fining Cor-poration, 121NLRB 334, 340.In this case, the Respondent and the Union 'had, in past contracts,been aware of the necessity for assurance against strikes withoutnotice.the giving of notice at least 72 hours prior to the calling of a strike.The necessity for such notice was predicated upon the fact that 72hours were required, for safety purposes, to ensure the completion ofthe processing of nitroglycerine into finished powder and to ensure therequisite cleaning up of hazardous materials.Although the Union, during the instant bargaining negotiations,was willing to extend the contract with this clause included, it madesuch extension contingent upon the Respondent's agreeing to make anynew contract retroactive to June 4, the date of expiration of the then-existing agreement.The Respondent requested an unconditional ex-tension, but the Union refused.When the contract expired and theRespondent no longer had any assurance for the safety of its property,the Respondent suspended its operations.Although it later capitu-lated with respect to retroactivity, at the time of its decision to sus-pend operations the Respondent did not wish to make any concessionson this point .4In the light of the Union's withdrawal of the 72-hour notice provi-sion, and in view of the dangerous nature of the operations involved, Iwould find that the Respondent acted reasonably, since it did not wishto, nor was it compelled to, accede to the Union's demands, to avoidthe possible disaster of a sudden shutdown of its plant by the Union.* That it was within its rights in not making a concession,seeN.L R B. v. AmericanNational InsuranceCo , 343 U S 395,401-404.560940-61-vol 127-23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe reasoning expressed in my dissent in theAmerican Brake Shoecase, and in the Court's subsequent decision therein, has increasedapplication in a case such as this. InAmerican Brake Shoe,the courtagreed that the imminent probability of a permanent loss of business,based upon the union's strike threat, justified the employer's shutdownof its plant.Here not only would the Respondent's business havesuffered from a strike without notice, but both its plant and the nearbycommunity at large were threatened with a possible disaster if sucha strike occurred.APPENDIXNOTICETO ALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in any labor organizationof our employees, by discriminatorily locking out, laying off, orreducing the workweek of our employees, or by discriminatingin any other manner in regard to their hire or tenure of employ-ment or any term or condition of employment.WE WILL NOT threaten our employees with a partial shutdown,lockout, and layoff in order to force them and their bargainingrepresentative to give up their bargaining demands and acceptour contract proposals without further bargaining.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the right ofself-organization, to form labor organizations, to join or assistany labor organization, to bargain collectively through repre-sentatives of their own choosing, to engage in other concertedactivities for the purposes of collective bargaining or other mutualaid or protection, or to refrain from any or all of such activitiesexcept to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment as authorized by Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL make whole all employees named in the list attachedto the Intermediate Report marked "Appendix B," for any lossof pay suffered by them as a result of our discrimination againstthem.All our employees are free to become, remain, or to refrain frombecoming or remaining members of any labor organization, except tothe extent that such right may be affected by an agreement authorized HERCULESPOWDER COMPANY339by Section 8 (a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.HERCULES POWDER COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges duly filed and served by the individuals named in Appendix Bhereto attached,a complaint was issued in the above cause by the General Counselof the National Labor Relations Board, through the acting Regional Director forthe Tenth Region,alleging that Hercules Powder Company, herein called Respondent,had engaged in unfair labor practices in violation of Section 8(a)(1) and(3), andSection 2(6) and (7) of the National Labor Relations Act, as amended, 61 Stat.136, herein calledthe Act.Thecomplaint alleges that on or aboutJune 5, 1958,Respondent shut down its Bessemer, Alabama, plant and locked out its employeesbecause the Charging Parties herein engaged in concerted activities for the purposeof collective bargaining and other mutual aid and protection.By its answer,Respondent denied that it had committed any unfair labor practice,but admittedthat part of its operations had been shut down due to a lack of business,and thatother parts were shut down on June 5, but denied that there was any lockout.Pursuant to due notice given to all the parties,a hearing was held before the dulydesignated Trial Examiner at Birmingham,Alabama, on February 25 and 26, 1959_The General Counsel and Respondent were represented by counsel and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,to adduceevidence bearing on the issues, to present oral argument,and to file briefsFinalruling on Respondent'smotions,made during the hearing,to dismiss the proceed-ing on the alleged ground that the Charging Parties herein were "fronting" for anorganization not in compliance with Section 9(f), (g), and(h) of the Act, andthat the charges herein were "solicited"by the Board, were withheld and are dis-posed of in the findings that follow.Since the close of the hearing, briefs have beenreceived from the General Counsel and Respondent both of which have been care-fully considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation maintaining offices and places of businessat various locations throughout the United States, including Bessemer,Alabama,where it is engaged in the manufacture and sale of explosives.During the 12 monthspreceding the filing of the complaint herein,Respondent shipped from its Bessemerplant directly to customers located outside the State ofAlabama finished productsvalued in excess of$50,000.I find that Respondent is engaged in commerce withinthe meaningof the Act.If.THE COLLECTIVE-BARGAINING REPRESENTATIVE OF RESPONDENT'S EMPLOYEESDuring all times relevant herein, District No 50, United Mine Workers ofAmerica, and its Powder and Acid Workers Local No. 13493, herein collectivelycalled the Union, are labor organizations within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESThe Union has been the duly recognized collective-bargaining representative ofRespondent'sproduction and maintenance employees at its Bessemer plant since1950.Collective-bargaining agreements of 2 years'duration were executed by theparties in 1950, 1952, 1954,and 1956, all of which contained a provision that im 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase of any discontinuance of operations from any cause, a sufficient period of time,not to exceed 72 hours, would be allowed prior to discontinuance during whichtime all of the nitroglycerine would be processed into finished powder and alloperating buildings would be cleaned up.The last of the aforementioned agree-ments was to remain in effect until June 4, 1958, and for successive 2-year periodsthereafter unless either party notified the other, in writing, 60 days prior to thenext anniversary date of its desire to terminate the agreement.On April 4, 1958,the Union served such a termination notice on Respondent (attachment 1 to Respond-ent's Exhibit No. 4), and requested a conference to begin negotiations for a modi-fication of the expiring contract.This notice stated that it was given pursuant toSection 8(d) of theAct.Bargaining conferences between the parties were held on May 5, 15, 20, 23, 27,28, June 2, 3, and 4, 1958. It would serve no useful purpose to detail the courseof these meetings. It is sufficient to note, and I find, that substantial progress towardsultimate total agreement was made at these conferences and that on June 4, whichdate both parties construed to be the last day of the existing contract, completeagreement was not reached because of Respondent's insistence upon, and theUnion's refusal to acceed to, Respondent's proposed seniority and job-bidding pro-posals.The parties nevertheless agreed to meet again on the following day, June 5.Accusations by Respondent that it had heard that the Union would strike, and bythe Union that Respondent intended to lock out its employees, unless agreementwas reached by June 4, were exchanged at the meeting of June 3. Thus, on June 3,E. E. Hollyfield, regional director for the United Mine Workers, asked J. C. Foster,Respondent's works manager and its principal spokesman during the negotiations,whether "he was preparing to lock the employees out as had been rumored in theplant."Foster's only answer was: "We won't have any orders."Foster askedHollyfield, the Union's principal spokesman, if the Union had not taken a strikevote on the previous Wednesday.The latter replied that no such vote had beentaken, that none was anticipated, and asked Foster to "talk about negotiating acontract and not about stopping the plant."Near the close of the meeting on June 4, a discussion was engendered by Fosterabout the possibility of a "quickie strike."Hollyfield sought to assure him that theemployees did not want to strike, and repeated that no strike vote had been takenand that none was anticipated.As a further assurance, he proposed that the Unionwould give Respondent a written extension of the 60 days' notice served on April 4for 5, 10, 15, or any number of days that Foster felt necessary to complete thenegotiations.Hollyfield explained that in his opinion, and that of the Union'scounsel, both the purpose and effect of this extension was to deprive the Union ofthe right to engage in a lawful strike during the extended period.To further removeany fear in Foster's mind that the Union would, without notice, impose a strikeupon Respondent without regard for human life or Respondent's property, Holly-field reminded Foster of their experience on June 1954.On June 4 of that year (1954), the expiration date of the 1952 contract, theparties had not been able to reach agreement on a new contract.During the after-noon of that day, the Union voted to strike on the following morning rather thanto accept Respondent's last offer.Notwithstanding the absence of any contractualobligation to do so,when Hollyfield called Foster during the same evening and noti-fied him of the union action taken, he verbally assured Foster that Respondent wouldhave 72 hours in which to process the nitroglycerine and to clean up the plant.Though approximately 6 employees ignored the Union's commitment and establisheda picket line, the balance of some 200 employees crossed that line and fulfilled theirUnion's promise to management.Foster, however, refused to accept Hollyfield's proposal and assurances andstated that they would not suffice. Instead, he reached into his desk, pulled outtwo letters, both dated June 4, 1958, already fully prepared and signedHe handedthe first letter to Hollyfield and told him that if he did notsignitFoster wouldhand him the second letter.The first letter read as follows:BESSEMER, ALABAMA,June 4, 1958.'MR. E E. HOLLYFIELDDirector, Region 29District 50, United Mine Workers of America821-22 Frank Nelson BuildingBirmingham, AlabamaDEAR SIR: As you know, all of the terms and conditions of employment setforth in the Labor Agreement between Hercules Powder Company, Inc. andLocal No. 13493 of your Union expired on June 4th, 1958. It is, nevertheless, HERCULES POWDER COMPANY341our intention to continueoperatingthe BessemerWorks; provided, however,that the Union, for itself and on behalf of the members of Local No. 13493,UnitedMineWorkers of America, agree to:1.Give at least seventy-two (72) hours' notice prior to a work stoppage forany cause, on the part of the Union and its members.2.During the seventy-two (72) hour period, the working force will processexplosives and other hazardous material into Finished Product, OperatingBuildingswill be satisfactorilycleaned andproduction will be shipped fromthe Plant premises.For its part, the Company agrees that if for any reason other than lack ofbusiness affecting the Bessemer Works, the Company decides to shut downoperations, it will give the Union seventy-two (72) hours' notice. If suchnotice is given, the conditionsoutlinedin (2) above shall be adhered to by theUnion and its members.Your signature and those of the Officers of Local 13493, in the spacesprovided below, will be sufficient to indicate acceptance of these terms.Yours very truly,(S)J.C. FOSTER,Works Manager.Hollyfield read the letter and rejected it in behalf of the Union.He informedFoster that he had been advised by the Union's legal department to use theextensionform previously proposed by him, and that to consent to Respondent's proposalmight make it necessary for the Union to serve another 60-day notice ofintentionto strikeif no agreementon a contract was reached.The second letter handed by Foster to Hollyfield read as follows:BESSEMER,ALABAMA,June 4, 1958.Mr. E. E. HOLLYFIELDDirector, Region 29District 50, United Mine Workers of America821-22 Frank Nelson BuildingBirmingham, AlabamaDEAR SIR: In view of the expiration of the collective bargaining agreementbetween this Company and Local 13493, United Mine Workers of America,effective 12:01 A.M., June 5th, 1958, the Company has offered to continueoperations dependent upon the joint obligation of the Company and Unionto give at least seventy-two (72) hours' prior notice of intention to discontinue.This offer has been refused by the Union.Since Explosives production and shipment might become seriously haz-,ardous in the event of sudden work stoppage and since the Company isobligated to its customers to maintain certain delivery schedules, we find itnecessary to discontinue operations effective 12:01 A.M., June 5th, 1958.Provided that a further Labor Agreement is entered into which will insureadequate protection to the Company, its customers, and the public, operationsat theBessemerWorks may be resumed.Yours very truly,(S)J.C. FOSTER,Works Manager.Hollyfield told Foster that the men wanted to work, would not quit "on their ownvolition," and added that "if such tactics as this were used, to try to get the em-ployees to accept the contract proposals on seniority which [Foster was] trying tomore or less make them accept, and [if Foster was] going to shut down the plant"if they didn't accept, Hollyfield was sure that Respondent would be charged by itsemployees with a lockout.Foster merely replied that he would "take his chanceson that "Notwithstanding Respondent's announced intention to discontinue opera-tions,the parties nevertheless agreed to meet again on June 5.Prior to the meeting on June 5, Respondent caused to be inserted in the payenvelope of the 110 charging employees named in Appendix B, and which payenvelopes they normally would have received on that day, a notice reading asfollows: "Inasmuch as it is impossible to operate the plant without a guaranteethat a sufficient cleanup period would be observed during the period of operation,you are hereby notified that you are not to report for work."Though the testimony relating to the conference of June 5 is extremely sparse, Ifind that agreement was reached on that day and that no further bargaining con-ferences between the committees representing both parties were held thereafter.I further find that on June 5 Respondent undertook the task of preparing the con-tract and agreed to have the same ready for signature by noon of Saturday, June 7.During the latter day, Foster told Hollyfield that the preparation of the writtenagreementwas a bigger job than had been anticipated and that he could not have 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe written agreement ready beforenoonof June 9.Hollyfield remonstrated thatit appeared to him that Foster was "trying to hold the men away from work; thatnever before had he insisted on a contract being signed" before allowing Respond-,ent's employees to continue their employment.Foster replied that the employeeswould not be allowed to return to work "until the contract was written and signedby all the parties."The proposed contract was not delivered to the Union until about 4 p.m. of June 9,too late for proofreading and ratification by the Union at a meeting scheduled for2 p.m. of that day.When it did arrive, it was accompanied by a so-called letter ofinterpretation of certain provisions of the agreement and of which no previous men-tion had been made. Respondent insisted, however, that the letter also be approvedand signed by representatives of the Union.Though the Union's committee weredisposed not to sign the letter because it added nothing to the terms agreed upon,and had not been negotiated, Hollyfield prevailed upon them to do so. The contract,bearing date of June 12, was ratified at a union meeting on June 11, and operationswere resumed on June 13.The briefs of both the General Counsel and Respondent are in agreement thatthe only issue on the merits herein is whether under the circumstances existing atthe conclusion of the bargaining conference on June 4 Respondent was justified inresorting to the lockout as a defensive measure.The principle which must guidedecision herein was succinctly stated by the Board inQuaker State Oil RefiningCorporation,121NLRB 334.1 The Board there "held that, absent special circum-stances, anemployer may not during bargaining negotiations either threaten to lockout or lock out his employees in aid of his bargaining position. Such conduct theBoard was held presumptively infringes upon the collective-bargaining rights ofemployees in violation of Section 8(a)(1) and the lockout, with its consequentlayoff, amounts to discrimination within the meaning of Section 8(a) (3)..How-ever, the Board has recognized that there are special circumstances where the rightof employees to engage in collective bargaining is not absolute but must be balancedagainst the employer's right to protect his business against loss.Accordingly, it hasheld that lockouts are permissible to safeguard against unusual operational problemsor hazards or economic loss where there isreasonable groundfor believing that astrike was threatened or imminent.The burden of going forward with the evidenceto justify the lockout rests on the Respondent."[Emphasis supplied.]Here, the testimony is conclusive that the lockout notice was given by Respondentwhile bargaining negotiations were still in progress. Indeed, during the same meet-ing at which that notice was served, the parties agreed to meet and resume thenegotiations on the following day. In that state of the record, and being mindfulthat "the burden of going forward with the evidence to justify the lockout rests onthe Respondent," I find, as the Board did inQuaker State,"that the Respondent didnot have reasonable grounds for believing that the Union would call a suddenstrike to the detriment of the Respondent's vital operating units, and that bythreatening to curtail and actually curtailing its operations with the consequentreduction in the employees' workweek, the Respondent coerced employees in theexercise of their bargaining rights in violation of Section 8(a)(1) of the Act anddiscriminated against them within the meaning of Section 8(a) (3) of the Act."I need not decide whether the written extension of the 60-day notice proffered byHollyfield would as effectively proscribe a quickie strike as would the writtenassurances demanded by Foster on June 4.2 If it had the effect contended for bythe Union, then it must be concluded that the lockout was illegally imposed. If,on the other hand, it should be concluded that it did not legally have that effect,the ultimate issue of determining whether onall the facts and ciicunistances existinghereRespondent had "reasonable grounds for believing that a strike was threatenedor imminent" still remains.On that issue, I find, as noted above, that Respondenthad no reasonable ground to so believe. Instead, I find that the lockout was im-posed to force the Union and the employees to abandon their contract demands andto accede to those proposed by Respondent.The only reason advanced by Respondentduring the negotiationsfor its fear thatthe Union might impose a strike without adequate prior notice to Respondent wasstated by Foster on Tuesday, June 3, when he asked Hollyfield if the Union had nottaken a strike voteon Wednesday ofthe previous week.Hollyfield immediatelyassured him that no such vote had been taken, that none was anticipated, and he1Reaffirmed recently inGreat Falls Employers' Counsel, Inc, et at.,123 NLRB 974.2 I am, however, convinced and find that it was sincerely so intended by Hollyfield. HERCULES POWDER COMPANY343repeated that assurance on June 4.Furthermore, the record is conclusive that nosuch vote had been taken during the entire course of the negotiations.Nor was there anything in the existing circumstances, or in the bargaining historyof the parties, which would lead Respondent to reasonably believe that the Unionwould impose a strike without notice. Indeed, the experience of the parties inJune 1954, heretofore detailed, pointedly indicate that Respondent had no groundto believe that the allegedly feared and precipitate action would be taken.Except forthe 1954 experience there were no work stoppages of any kind imposed by theUnion on Respondent from 1950 when it first became the collective-bargaining agentuntil after the June 1958 contract was signed .3Respondent, in justification of its demands of June 4, sought also to establishthat other local unions within the jurisdiction of Region 29 of District 50 had engagedin "wildcat" strikes.How the Union's written assurances that 72 hours' notice ofintention to strike would avoid "wildcat" strikes was not explained. In any event,no contention was made that District 50 did not do everything within its power toavoid and terminate such wildcat strikes. Indeed Respondent's counsel freely ad-mitted that District 50 usually did "their best.in getting them stopped" andthat in all his dealings with Hollyfield he found him "most cooperative in thosesituations." 4There remains for consideration the contentions of Respondent that all of the110 Charging Parties herein were in fact "fronting" for the Union, a labor organi-zation not in compliance with Section 9(f), (g), and (h) of the Act, and thatthe Board had illegally solicited the filing of these charges.The pertinent facts withreference to these contentions may be summarized as follows:On November 28, 1958, one T. Z Parsons, an individual, filed a charge in theBoard's Regional Office at Atlanta, Georgia, in Case No. 10-CA-3803, allegingviolations of Section 8(a)(1), (3), and (5) of the Act.The charge alleged that itwas also filed in behalf of the 109 other employees of Respondent named in AppendixB hereto attached whose written authorizations were attached to that charge. Insofaras the record discloses, there was then no information in the possession of the Board'sRegional Office that Parsons was an official of the Union, or that he was acting in anycapacity other than as an individual employee, and as authorized attorney-in-fact forthe other individual employees.However, the Board agent who received the chargenoticed its departure from the office policy which requires that, except where a labororganization is the charging party, separate charges should be filed by each individualwhose discriminatory discharge is alleged.Since the affected individuals had evidenced their desire to invoke the Board'sprocesses in order to remedy the alleged unfair labor practices, and since only amatter of days remained during which individual charges could be filed and servedwithin the limitation period provided by Section 10(b) of the Act, it was decidedthat they should be contacted by letter for the purpose of securing their individualcharges.By that letter, dated the same day, Friday, November 28, they were re-quested to report to the local Board office in Birmingham on either the followingMonday, December 1, or Tuesday, December 2, 1958. Parsons was then contactedfor any assistance he could offer in expediting this matter. It was at this time, eitherDecember 1 or 2, that Parsons disclosed that he was president of Local 13493,District 50, UMW. Because of the "fronting" problem thus presented with respectto the Section 8(a)(5) allegation in the charge filed in Case No. 10-CA-3803, awithdrawal of that charge was solicited and secured. Individual charges in casesNos. 10-CA-3809 through 10-CA-3918 were then secured from all individuals whoresponded to the letter.Parsons, acting pursuant to his aforementioned authority,filed some of these charges as attorney-in-fact for a number of individuals who wereunable to appear and file in person before the limitation had run.Respondent, in its brief, admits that "no investigation was made of [the] charge"filed by Parsons in Case No. 10-CA-3803, and it is undisputed that no complaintproceedings were ever instituted pursuant to that charge.The complaint before3A brief, unauthorized work stoppage occurred in July 1958, more than a month afterthe lockout.The union president, Parsons, made immediate efforts, in the presence ofRespondent's officials, to return the men to work, and Hollyfield promptly dispatchedthree representatives for the same purpose.However, within 30 minutes, Respondentnotified the men that the plant was closed until further notice, thus effectively fore-stalling the Union's responsible efforts to quickly end that work stoppage.The differenceswere nevertheless adjusted and the men returned to complete the shift on the same day.* See also the second paragraph of footnote 7 inQuaker State Oil RefiningCorporation,supra. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDme is based on the 110 charges filed by the individual employees in Cases Nos.10-CA-3809 to 10-CA-3918, inclusive.The fact distinguishes this case fromN.L.R.B.v.Happ BrothersCompany, Inc.,196 F. 2d 195 (C.A. 5), andN L R.B.v.Alside, Inc.,192 F. 2d 678 (C.A. 6),upon which Respondent relies.The dis-tinction was recognizedby theBoard inGolden Rod Broilers,et al.,122NLRB 1100,where the Board in its analysis ofHappBrothersandAlsidenoted that "the chargesin those caseswere filed byofficers of the non-complying union on behalf of a num-ber of employees other than the charging parties themselves.The charges filed inthis case,however, involved only the individual complainants.SeeN.L.R.B. v.Augusta Chemical Co.,187 F. 2d 63 (C.A. 5)." And theBoard and the courtshave consistently held that individual employees may assert their rights before theBoard without regard to the filing requirements imposed upon their labor organiza-tion by the Act.Though therecord discloses that all of the Charging Parties were members of theUnion,that the filing of individual charges was discussed at a union meeting, andthat union officials gave assistance in the filing and service of these charges, thesefacts do not require a dismissal of the pending proceeding.As members of theUnion,presumably paying duesthereto, theywere entitled to the services of itsofficers in any matter arising out of their employment relationship with Respondent.Failure of the labor organization to comply with Section 9(f), (g), and(h) of theAct was never intended to take away rights guaranteed by Section 7 thereof.Onthe record made here,I find that the Charging Parties were immediately concernedwith their own individual rights as employees, and that their relationship with theUnion was not such as to constitute them agents or "fronts"of that organization.SeeAtlantic Freight Lines,Incorporated,117 NLRB464, 473, andcases cited therein;David G. Leach andDoyleH. Wallace d/b/a Brookville GloveCompany,114 NLRB213, enfd. 234 F.2d 400(C.A. 3).Equally without merit is Respondent's contention that the complaint should bedismissed because the charges on which it is based were illegally "solicited" by theBoard.The only suggestion in the record which might prompt such an accusationis contained in the Board's letter of November 28 to the Charging Parties hereinthattheyreport at the Birmingham office "with reference to charges filed against"Respondent.As previouslyfound,the charge referred to was not processed for onereason only-because of a policy which demanded that where charges allegingdiscrimination are filed, except where a labor organization is the charging party, eachindividual employee must file a separate charge.The need for, or the wisdom of,that policyisnot for me to determine.5It is sufficient for me to find that it wasonly because of that policy that the November 28 letter was sentHaving been in-formed through a legal charge that 110 employees claimed that they were discrim-inatorily discharged in violation of the Act, and noting that unless the Board'saforesaid policy was immediately complied with the charge of these 110 employeeswould be forever barred,Board personnel would have been derelict in the perform-ance of their duty had they not pursued the matter in the manner in which it waspursued.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations of Respondent set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in and is engaging in certain unfairlabor practices, I shall recommend that it cease and desist therefrom and takecertain affirmative action which I find necessary to effectuate the policies of the Act.I have found that Respondent unlawfully laid off and reduced the workweek ofits employees beginning June 5, 1958.On June 13, 1958, Respondent began toreinstate its employees and, so far as appears, all employees affected by the layoffhave been reinstated. I shall therefore not recommend reinstatement of anyemployee.However, I shall recommend that Respondent make whole each of thelaid-off employees listed in Appendix B attached hereto for any loss of pay he may5During the bearing Respondent's counsel "frankly" expressed the feeling "that Itwas only an enthusiasm over statistics with the Tenth Regional office that caused themto solicit these 110 people." HERCULES POWDERCOMPANY345have suffered by reason of his unlawful layoff during the period from the date ofhis layoff to the date of his actual reinstatement by payment to him of a sum ofmoney equal to that which he would normally have earned as wages during suchperiod, less his net earnings during that period, such sums to be computed in accord-ance with the formula set forth in F. W.Woolworth Company,90 NLRB 289. Ishall also recommend that Respondent, upon request, make available to the Boardor its agents, for examination and copying, all payroll and other records necessaryto enable the Board to analyze and compute the amounts of backpay due.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.By its partial plant shutdown, lockout of its employees, and reduction of theirworkweek, Respondent has discriminated in regard to the hire and tenure of em-ployment of its employees, thereby discouraging membership in their labor organi-zation, and thereby has engaged in unfair labor practices within the meaning ofSection 8(a)(3) of the Act.2.By the above conduct, which is and has been interfering with, restraining, andcoercing its employees in the exercise of rights guaranteed in Section 7 of the Act,Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a)( I) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIX BJames W. AbernathyD. B. GambleV. A. MillerPhilip AntonioTony J. GiglioJ.W. MooreCariebe ArmstrongH. A. GilbertCecil W. MorrisA. J. RaileyJ.W. GlasgowW. C. OglesbyCarl BarnsT. W. GloverR. H. OrangeH. K. BeardenH. G. GoldstonM. E. ParsonsSidney R. BeardenW. M. GreenM. H. ParsonsClaude Bedford, Jr.B. J GreggTroy C. ParsonsG. N. BennettM. M. HardyT. Z. ParsonsJoe BondR. M. HittN. C. PeoplesJ.M BondsOscar HoltWesley RidlespurgeC. G. BootheRalph HopkinsW. G. RileyA. W. BoswellW. B HowardJ.M. RobertsonI.N. BrantleyWoody G. HowellEarl L. RoperL. L. BrantleyDewey HowtonL. R. RosserGeorge L. BrattonJ. S. Hubbard, Jr.T. T. SalterWillie M BucknerI.E. Johnson, Jr.L G. SandersonJ.C. CaffeeB. M. JonesB. G. SaulsE. G. CarrollJohn JordanW. L. SealeJ.C. CarrollJ.T. KaetzH. N. ShoemakerW. P. ChapmanG. F. KnoxEdward R. SmallM. H. ClarkR. L. KnoxL. R. SmithR. H. ColvardW. A. KnoxW. M. SmithC. H. CrotwellH. W. KornegayD. S. StacyJ.E. CrotwellL. E. KornegayJ.E. StewartR. C. CummingRobert Kornegay, Jr.W. N. Stinnett0. K CurrenR.J LawrenceE. L. TownsendCarson DabbsM. J. LucasC. A. TrussellF. O. DarkDavid Manderson, Jr.O. W. WagesJ. C. DavisH. C. MarchantJ.W. WaldenA. A. DiffleyS. E MarchantH. E WilsonW C. DoigJoe Mason, Jr.E. H. WilsonJ.R. DunnP. W. MasonT. L. WilsonJ. T. DurrettA. C. McConnell, Jr.J. E. WrightRoger F. FlynnT. G MeddersT. C. WrightJ.C. FountainJ.E. MiddlebrooksJoe G. Hereford, Jr.Alvin FromholdG. M. Miller